Citation Nr: 1016397	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss.

In an April 2008 VA Form 9, the Veteran requested a hearing 
at his local VA office.  In November 2008, the Veteran 
withdrew his request for a hearing and has not requested that 
the hearing be rescheduled.  

In December 2009, the Board remanded the Veteran's claim.  As 
the requested development has been completed, the claim has 
been returned to the Board for further appellate action.


FINDING OF FACTS

1.  Left ear hearing loss was demonstrated in service and has 
been demonstrated currently with a continuity of 
symptomatology since service.  

2.  Right ear hearing loss was first demonstrated long after 
service, after over 20 years of job-related noise exposure, 
and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Left ear hearing disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

2.  Right ear hearing disability was not incurred in or 
aggravated by active service.   
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letters issued in June and August 2007, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
He was informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the June and August 2007 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA audiological examination 
in May 2007 for his service connection claim.  

In December 2009, the Board remanded the Veteran's claim to 
provide a VA audiological examination and determine the 
etiology of his current bilateral hearing loss.  A VA 
examination was scheduled for February 12, 2010, but the 
Veteran canceled the appointment.  In a report of contact 
dated February 20, 2010, the RO reported that the Veteran did 
not want another audiological examination and wanted the 
decision to be evaluated based on the evidence of record.  
When a claimant fails to report for scheduled examination in 
connection with an original service connection claim, without 
good cause, the claim will be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655.  A February 2010 
letter notified the Veteran that he would not be rescheduled 
for a VA examination and his claim would be considered based 
on the evidence of record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diseases of the 
central nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

On examination for entrance into service in December 1975, 
the Veteran had the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

20

On examination for separation from service in June 1983, pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
15
5
5
25
45

The initial report of post-service treatment for hearing loss 
was noted in a VA outpatient treatment record dated in April 
1999.  The Veteran reported a seven year history of exposure 
to noise on flight lines in service, and a 20 year history of 
on-the-job noise exposure.

A hearing test revealed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
5
0
45
60

Speech recognition was 100 percent in the right ear and 96 
percent in the left.

The Veteran's hearing was evaluated during VA outpatient 
treatment in May 2007. The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
10
LEFT
45
30
40
65
85

Speech recognition scores were 78 percent on the right and 65 
percent on the left.

Left Ear

This evidence documents current hearing loss in the left ear 
as defined by VA.  38 C.F.R. § 3.385.  

Audiological testing at service entrance and again at 
separation shows that the Veteran developed a left ear 
hearing loss disability during service according to 38 C.F.R. 
§ 3.385.  Furthermore, the Veteran stated that while serving 
in the Navy, he was subjected to loud noises associated with 
aircraft and heavy machinery on the flight decks of aircraft 
carriers.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Jandreau v. Nicholson, 492 at 1377; Buchanan, 451 F.3d at 
1337; Layno, 6 Vet. App. at 469; see also Falzone, 8 Vet. 
App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Sensorineural hearing loss has been treated by VA as a 
disease of the central nervous system and as such has been 
considered a chronic disease subject to presumptive service 
connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The presumption requires that the disease be shown to a 
compensable degree within one year of service.  Id.  In this 
case, while hearing loss was shown at discharge, it did not 
manifest to a compensable degree in service or within one 
year of discharge.  Therefore, the presumptions of 38 
U.S.C.A. § 1112 and 38 C.F.R.  
§§ 3.307, 3.309 cannot serve as a basis for granting service 
connection.

However, under 38 C.F.R. § 3.303(b), if a chronic disease is 
shown in service and at any time thereafter, service 
connection will be conceded.  Service examination reports 
show that the Veteran developed left ear hearing loss 
disability, according to 38 C.F.R. § 3.385, during active 
duty.  The Board finds that the condition was adequately 
identified in service by audiological testing to give rise to 
the presumptions of 38 C.F.R. § 3.303(b).

The Board is aware of Cromley v. Brown, 7 Vet. App. 376 
(1995), which stated that hearing loss is not a chronic 
condition entitled to presumptive service connection.  
However, even if the Veteran's left ear sensorineural hearing 
loss was not treated as chronic, the evidence of record shows 
a continuation and worsening of the left ear hearing loss 
disability over time since it was first recorded at 
discharge.  

An April 1999 VA medical center (VAMC) audiological 
evaluation and the May 2007 VA audiological examination 
showed audiogram results consistent with the discharge 
examination in the left ear and support a conclusion that the 
current left ear hearing loss disability had its onset in 
service.

Resolving all doubt in the Veteran's favor, criteria for 
service connection for left ear hearing loss have been 
established.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. at 53.


Right Ear

The VA evaluation in May 2007 showed a current right ear 
hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  
Mild sensorineural hearing loss was diagnosed.  

The Veteran has provided competent and credible evidence of 
noise exposure while serving in the Navy.   In this regard he 
has reported exposure to loud noises associated with aircraft 
and heavy machinery on the flight decks of aircraft carriers.  
Although service records show that the Veteran wore hearing 
protection throughout his service, audiological testing taken 
upon entrance to the service and again at separation, he is 
competent to report that noise exposure occurred."  Jandreau 
v. Nicholson, 492 at 1377; Buchanan, 451 F.3d at 1337; Layno, 
6 Vet. App. at 469; see also Falzone, 8 Vet. App. at 405; 
Espiritu, 2 Vet. App. at 494-95.  

The first two criteria for service connection for right ear 
hearing loss-a current disability and an in-service injury-
have been established. 

The record does not, however, show a nexus between current 
right ear hearing loss and the Veteran's in-service noise 
exposure.  Audiograms taken upon separation as well as 
fifteen years after discharge show that right ear hearing 
acuity was essentially within normal limits.  While the April 
1999 VAMC audiological evaluation showed a mild reduction in 
acuity at 6000 hertz (Hz), this hearing loss did not rise to 
such a level as would qualify as a disability for 
compensation purposes under 38 C.F.R. § 3.385.  

In fact, it was not until May 2007, almost 24 years after 
service, that a right ear hearing loss disability was first 
demonstrated.  The absence of any evidence for a long period 
of time after service weighs against a finding that the 
Veteran's low back condition was related to service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  At no time has the 
Veteran reported a continuity of symptomatology, and the 
right ear hearing loss was shown only after decades of post-
service on-the-job noise exposure.  Given this record and the 
absence of reports of continuity, the evidence is against 
finding a continuity of symptomatology or that the current 
right ear hearing loss is otherwise related to service.

The Veteran has asserted that his right ear hearing loss must 
be due to in-service noise exposure; however, as a layman, 
without medical training and expertise, he is not competent 
to provide a probative opinion that the right ear hearing 
loss is related to the in-service noise exposure rather than 
the post service exposure or some other cause.  While a 
layman such as the Veteran can certainly attest to his in 
service experiences and current symptoms, he is not competent 
to provide an opinion linking that disability to service.  
Espiritu, 2 Vet. App. at 494 (1992); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
Moreover, the evidence of record weighs against the Veteran's 
statements as right ear hearing loss was not demonstrated 
until almost 24 years after discharge and after 20 years of 
post-service noise exposure.  

Although the Board has granted service connection for the 
left ear hearing loss, there is no evidence that the right 
ear hearing loss is causally related to the left, and the 
Veteran's refusal to undergo a VA examination has prevented 
VA from obtaining evidence of such a relationship, or that 
the right ear hearing loss is otherwise related to service.

Absent a demonstration of a continuity of symptomatology or 
medical evidence linking right ear hearing loss to service, 
the Board must conclude that the preponderance of the 
evidence is against the claim, and it is therefore, denied.   
38 U.S.C.A. § 5107(b).  







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


